Dykman, J.
This is an appeal from the judgment of the county court of Richmond county affirming the judgment of a court of a justice of the peace.
The action was for the balance due for the rent of certain premises leased by the plaintiff to the defendant and which he abandoned before the expiration of his term.
An effort was made upon the trial to justify the abandonment of the premises by reason of the necessity for repairs thereon, but there was no agreement to repair, and so no •obligation rested upon the plaintiff to do so.
The surrender of the premises was not accepted by the plaintiff, and the fact that he rented the same and realized some rent therefor after they were abandoned by the defendant and so reduced his liability, was no ground of defense, and was beneficial to the defendant.
The judgment should be affirmed, with costs.
Barnard, P. J., and Pratt, J., concur.